EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: “…transform the…relative to the location of the at least one listener” and “…based on the at least one speaker configuration setting.”
Claim 9: “…transforming the…relative to the location of the at least one listener; and establishing…relative to the location of the at least one listener.”
Claim 14: “…identifying changes in the angular orientation of the housing using at least one gyroscope.”
Claim 15: “…comprising fusing…to sense changes of the angular orientation of the housing.”
Claim 16: “with at least…of the first audio speaker relative…transforming at least…of the first audio speaker relative to the location of the at least one listener; and establishing…angle of the first audio speaker relative to the location of the at least one listener.”

The above proposed changes addresses potential 35 USC 112b issues related to antecedent basis issues. The above changes also adds more consistency between naming of elements.

DETAILED ACTION
This action is in response to communications filed 10/21/2021:
Claims 1-19 are pending
Claim objections are withdrawn
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 10/21/2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of 7/23/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 9, and 16, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Marti, Shi, Milne, and Sheen, fail to explicitly teach the step of deriving azimuth and elevation angular information of a sonic axis of the speaker relative to the Earth’s magnetic pole and converting said information to respective angles of the speaker relative to the location of the listener (paraphrased). The Examiner relies upon the explanation provided in the specification (pgs. 24-25, as originally filed) to provide background explanation of the above limitation. The specification states “The housing 802 of the assembly 800 may also include one or more magnetometers 812 for sensing the Earth's magnetic field and in particular the magnetic north (or south) pole. The assembly 800 can also include one or more gyroscopes 814 and one or more accelerometers 816. The signals from these sensors may be provided to the processor 806 for transmission to other components described herein using the transceiver 810. The 24202006237.01accelerometer, gyroscope, and magnetometer can be oriented during assembly such that the front of the speaker housing 802 is the default direction to which all measurements are relative. In this way, the signal from the magnetometer indicates the direction of the magnetic pole and can be fused with the signals from the accelerometer and gyroscope to indicate the azimuth (angle a in Figure 10) and elevation (angle p in Figure 11) of the front of the speaker housing, typically taken to define the sonic axis of the speaker 804, relative to the magnetic pole. The front of the speaker may be the ideal location. However, the sensors can be located anywhere within the cabinet. But the reference point must be the front of the speaker.” Based on the explanation above, the Examiner interprets the claim as using a magnetometer (which measures magnetic strength [relative to the Earth’s magnetic poles]) to derive azimuth and elevation information (should it deviate from the default [i.e. sonic axis which was set during assembly – facing a “front” direction]). That is to say, the system must first determine how much (if any) of a deviation is the speaker from a default position (i.e. a flat position wherein the speaker faces the front without any tilt in the XYZ axis [see Fig. 8]). Then the system transforms that information in order to determine the speaker’s relative azimuth and elevation to the location of the listener. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651